Final Transcript Aug. 13. 2008 / 2:00PM PT, TGAL - Q1 2009 Tegal Corporation Earnings Conference Call CORPORATE PARTICIPANTS Christine Hergenrother Tegal Corporation - CFO Tom Mika Tegal Corporation - CEO CONFERENCE CALL PARTICIPANTS Al Shams Mid South Capital - Analyst Steve Sullivan Horizon Financial Group - Analyst PRESENTATION Operator Good day, ladies and gentlemen, and welcome to the first quarter 2009 Tegal Corporation's earnings conference call. My name is Eric and I will be your coordinator for today. At this time, all participants are in a listen-only mode.
